                 Case 1:19-mj-05190-UA Document 3 Filed 05/30/19 Page 1 of 1
I H-11.Revised 8/2010

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


      UNITED STATES OF AMERICA



 8?e.ifMl                Jivv,       Cle,
                                  Defendant
------------------------------------------------ X


       Because the above name defendant has testified under oath or otherwise satisfied this
Court thc3:t he or ·she: (1) is financially unable·to employ-counsel, and· (2) does not wish to
waive counsel, and because. the interest.of justice so require, the FEDERAL DEFENDERS•·
OF NEW YORK, INC.,is hereby appointed to represent the defendant in the.above designated case
for the following purpose~ /

        Check one)      __IL'     ·an p'roceedings

                                  bail/presentiment only

                                  other (specify)

        If the case proceeds to the U.S. District Court, the ap   intment shall remain in effect
until terminate r a s stitute attorney is appointed.

Date   --,-_.::=-~~-1-----                                                  f'
                                                gnature of U.S. Judge or Magistrate Judge
                                               r by or er of the Court::

                                                     ~----:::;/----
                                                               C~ or Deputy·

TO:     CLERK OF COURT
        United States District Court
        Southern District of New York

        Federal Defenders of New York, Inc.
        52 Duane Street, 10th Floor
        New York, New York 10007

Copy I - Retain in Magistrate Judge File
Copy 2 - To Federal Defenders of New York, Inc.
Copy 3 - To U.S.D.C. Clerks Office (Attn: C.J.A. Clerk)
